Citation Nr: 1328732	
Decision Date: 09/09/13    Archive Date: 09/17/13	

DOCKET NO.  09-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  What evaluation is warranted for posttraumatic stress disorder prior to March 13, 2012?

4.  What evaluation is warranted for posttraumatic stress disorder from March 13, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, to include combat service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007, December 2007, February 2012, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in November 2011, at which time it was remanded for additional development.  The case is now, once again, before the Board for appellate review.  

The issues of entitlement to service connection for a back disability and bilateral hearing loss, as well as entitlement to an increased rating for posttraumatic stress disorder from March 13, 2012, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



FINDING OF FACT

Prior to March 13, 2012, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder prior to March 13, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

With respect to VA's notice obligations, because the matter at issue concerns an appeal from an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record does not show, nor does the appellant contend, that any notice deficiencies resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128   

VA further has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, afforded VA examinations.  There is no evidence that additional records have yet to be requested with respect to the term at issue, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his friend, offered during the course of hearings in August 2011 and August 2012, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims entitlement to an increased initial evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability prior to March 13, 2012 were productive of a greater degree of impairment reflected by the 30 percent schedular evaluation in effect prior to that date.

In that regard, disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2012) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).

In the July 2007 rating decision, VA granted entitlement to service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from February 26, 2007, the date of receipt of the Veteran's claim.  The Veteran voiced his disagreement with that determination, and the current appeal ensued.  

At the time of a VA psychiatric examination in July 2007, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran indicated that, following his discharge from service, he returned to his job with the telephone company, where he worked as a "switchman."  According to the Veteran, he had not taken more than three or four days off over the course of the prior 12 months due to his psychiatric symptomatology.  Nor did he report any significant occupational impairment due to posttraumatic stress disorder.  However, according to the Veteran, he did note some recent problems remembering things on the job, which was at least as likely as not the result of his posttraumatic stress disorder.  

The Veteran indicated that he lived with his wife of 23 years and their two children, one of which went to college out of state.  Reportedly, the Veteran's wife had been extremely distressed by the Veteran's lack of emotion and interest in the family.  Additionally noted was a distant relationship between the Veteran and his children.  According to the Veteran, he experienced a significant lack of interest in most routine activities, as well as severe emotional numbing in his relationship with his wife.  

On mental status examination, the Veteran was casually dressed and appropriately groomed, as well as alert and well oriented.  According to the examiner, the Veteran made eye contact and displayed behavior appropriate to the interview setting.  His mood was subdued and his affect highly constricted, although he became visibly distressed when recalling incidents which occurred in Vietnam.  The Veteran admitted to occasional passive suicidal ideation, but denied any intent or plan.  He denied homicidal ideation, intent, or plan.  Noted at the time of examination was that the Veteran did not display impairment of communication or thought processes.  Rather, he spoke spontaneously at a normal rate and rhythm and with normal intonation.  The Veteran's thinking was logical and goal-oriented, and without evidence of formal thought disorder.  He denied both hallucinations and delusions, and both long- and short-term recall were grossly intact.  Attention and concentration were described as adequate for the purposes of the examination.  According to the Veteran, he experienced adequate maintenance of personal hygiene, as well as competent management of finances, diet, and other activities of daily living.  The Veteran denied any panic attacks, phobias, obsessive thoughts, or rituals which interfered with functioning, though he did report chronic sleep disturbance resulting in fatigue during the day.  The appellant was also noted to express feelings of guilt concerning the death of a fellow soldier.  At the time of examination, both judgment and insight were present.  

According to the examiner, the Veteran's symptoms were moderate to severe, and had recurred daily without remission since the time of his discharge from service.  According to the Veteran, he experienced significant social withdrawal and emotional isolation within his family as a result of posttraumatic stress disorder.  The pertinent diagnosis noted was chronic posttraumatic stress disorder, with a Global Assessment of Functioning Score of 50, reflecting insomnia, a lack of interest in routine activities, reexperiencing symptoms, depressed mood, and social withdrawal.  The examiner opined that the appellant's global assessment of functioning score ranged from 48 to 53 over the prior year.

In February 2009 Vet Center correspondence it was noted that the Veteran attended group psychotherapy each week, as well as individual psychotherapy two times a month.  The Veteran's counselor noted that despite the Veteran's hard work and therapy, he had experienced an increase in his symptom picture during the prior year.  According to the counselor, the Veteran continued to experience difficulty in exploring his past experience due to his fear of being overwhelmed by grief, as well as fear of death and conflict.  Reportedly, this caused the Veteran to have difficulty in dealing with everyday stressors, as well as relating to his family and co-workers.  The pertinent diagnosis noted was chronic posttraumatic stress disorder with panic attacks, with a Global Assessment of Functioning Score of 50.

During the course of VA outpatient treatment in March 2009, the Veteran reported residual anxiety, isolation, and intermittent nightmares, as well as a preference for being by himself.  Additionally noted was increased anxiety and guardedness, which at times interfered with the Veteran's day-to-day functioning.  On mental status examination, the Veteran was pleasant and interactive.  His appearance was appropriate, and his speech both coherent and relevant.  The Veteran's mood was euthymic, and affect appropriate.  There was no evidence of any overt psychotic symptoms, cognitive function was intact, and judgment and insight were described as good.  There was no evidence of either suicidal or homicidal ideation.  The clinical impression was chronic posttraumatic stress disorder with anxiety and dyssomnia, as well as generalized anxiety disorder.  

On subsequent VA outpatient treatment in June 2009, the Veteran indicated that he slept well when taking his medication.  However, he continued to experience anticipatory anxiety, in particular, in connection with appointments.  The Veteran admitted to guardedness and hypervigilance, and problems with "lifelong anxiety," which had become somewhat worse during his military service.  

On mental status examination, the Veteran was appropriately groomed.  His speech was coherent and relevant, and his mood euthymic, with an appropriate affect.  Cognitive function was described as intact, and judgment and insight were fair.  There was no evidence of either suicidal or homicidal ideation.  The clinical impression was chronic posttraumatic stress disorder and generalized anxiety disorder, with a Global Assessment of Functioning Score of 60.

In Vet Center correspondence of October 2009, it was noted that the Veteran's symptom picture had increased in severity due to the wars in Iraq and Afghanistan.  Reportedly, the Veteran's experiences in Vietnam led to severe anxiety which sorely affected his ability to work, as well as his relationships with his family.  According to the evaluating counselor, the Veteran was severely disabled in both his social relationships and his work life, to the extent that he was nonfunctional in both areas.  The pertinent diagnoses noted were chronic posttraumatic stress disorder, major depression, and obsessive-compulsive disorder, with a Global Assessment of Functioning Score of 35.

At an October 2009 VA psychiatric examination the examiner noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran reported a history of being employed by the telephone company since 1969.  The Veteran denied any significant occupational impairment as a result of his posttraumatic stress disorder symptomatology.  He specifically denied taking time off in the past 12 months due to his psychiatric symptoms.  He did note requesting the chance to work nights to be around fewer people.  He reported that he had been married for more than 20 years, but he was emotionally distant from his spouse.

The Veteran indicated that he was taking medication for posttraumatic stress disorder which helped him to "sleep good."  The Veteran was noted  to have scored a 47 on the posttraumatic stress disorder check list-civilian version, which was below the cutoff score used to diagnose posttraumatic stress disorder, suggesting improved functioning with treatment.  

On mental status examination, the Veteran was casually dressed and appropriately groomed, and both alert and well oriented, though with significant difficulty making eye contact.  The Veteran's hygiene was unremarkable, and he displayed behavior appropriate to the interview setting.  At the time of examination, the Veteran's mood was neutral or mildly dysphoric.  His affect was constricted but congruent, and he denied any suicidal/homicidal ideation, plan, or intent.  The Veteran's speech and thought processes were essentially unimpaired, and he spoke fluently with normal intonation, rhythm, and volume.  The appellant's thinking was linear and logical without any sign of formal thought disorder.  He denied hallucinations and delusions, and both long- and short-term recall were grossly intact.  Attention and concentration were adequate for the purposes of the examination, and the Veteran denied panic attacks, obsessions, or phobias which interfered with his normal functioning.  Noted at the time of examination was that the Veteran reported mild to moderate symptoms recurring daily or weekly without remission since his last examination.  According to the examiner, as a result of the Veteran's posttraumatic stress disorder symptomatology, he experienced an occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks due to signs and symptoms, though generally functioning satisfactorily.  While the Veteran continued to report depressed mood, anxiety in public, suspiciousness, and sleep impairment, he continued to maintain viable work and family relationships, and his ability to think and speak logically was intact.  Significantly, the Veteran gave several examples of exercising good judgment despite posttraumatic stress disorder-related anger and hypervigilance.  The pertinent diagnosis noted was chronic posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.

During the course of VA outpatient treatment in early April 2010, the Veteran indicated that he felt his medication had been helpful.  The Veteran reported feeling calmer and less anxious, and was less worried now that his daughter had a job and his son was almost finishing high school.  The Veteran denied any disturbing issues, and stated that he had been "getting better sleep."  Reportedly, the Veteran was experiencing "much less anxiety" at present.  On mental status examination, the Veteran was appropriately groomed for the weather.  His speech was coherent and relevant, and his mood euthymic.  The Veteran's affect was appropriate, and his judgment and insight were good.  At the time of evaluation, the Veteran denied both suicidal and homicidal ideation.  The clinical impression was generalized anxiety disorder. 

In April 2010 Vet Center correspondence it was opined that there had been no change in the Veteran's symptom picture since the prior October 2009 report.  In the opinion of the evaluating psychologist and therapist, due to the Veteran's nonfunctionality, he continued to be totally and permanently disabled from working and in his relationships.

During the course of VA outpatient treatment in June 2010, it was noted that the Veteran would be retiring soon from his job of 40 years.  Reportedly, the Veteran continued to experience problems with residual nightmares and anxiety, for which he required medication.  On mental status examination, the Veteran was pleasant and interactive, and appropriately groomed.  His speech was coherent and relevant, and his mood euthymic.  At the time of evaluation, the Veteran's affect was appropriate, and both judgment and insight were described as good.  Cognitive functioning was intact, and there was no evidence of either suicidal or homicidal ideation.  

At a March 2011 VA outpatient treatment session it was noted that the Veteran had stopped taking his medication, and that as a result he had been experiencing increased symptomatology.  Reportedly, the Veteran continued to attend individual and group therapy at the local Vet Center.  However, he remained isolated, mostly watching TV following his retirement.  On mental status examination, the Veteran was mostly quiet, though pleasant and interactive.  His appearance was appropriate for the weather, and his speech coherent and relevant, with a dysphoric mood, and a restricted, anxious affect.  Cognitive functioning was described as intact, though there was some evidence of poor concentration.  The examiner noted that the appellant lived an isolated life style.  Judgment and insight were described as fair.  The clinical impression was of chronic posttraumatic stress disorder, generalized anxiety disorder, and depressive disorder, with a Global Assessment of Functioning Score of 50.

During the course of VA outpatient treatment in late May 2011, the Veteran complained of residual sleep disruption, as well as intermittent nightmares and anxiety.  Additionally noted was that the Veteran had lately been feeling more anhedonic and depressed.  Reportedly, the Veteran's retirement was premature and unexpected.  It was proving troublesome, inasmuch as the Veteran did not yet feel ready to retire.  Reportedly, the Veteran had retired after being given a "nice package" which he could not refuse.  

On mental status examination, the Veteran was pleasant and interactive, and appropriately groomed.  His speech was coherent and relevant, and his mood euthymic, with an appropriate affect, and intact cognitive function.  No overt psychotic symptoms were present, and the Veteran's judgment and insight were described as good.  The appellant denied suicidal and homicidal ideation.  The clinical impression was chronic stable posttraumatic stress disorder, phase of life problems, unexpected retirement.

On VA outpatient treatment in early March 2012, it was noted that the Veteran had been retired two years, and that he was less anxious, and enjoying his retirement.  On mental status examination, the Veteran was appropriately groomed for the weather.  His speech was coherent and relevant, and his mood euthymic, with appropriate affect, and good judgment and insight.  The clinical impressions were chronic posttraumatic stress disorder; generalized anxiety disorder; and panic disorder.  

Pursuant to applicable law and regulation, the 30 percent evaluation in effect prior to March 13, 2012 for posttraumatic stress disorder contemplated the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning scores were based on a scale reflecting "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266-267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 31 and 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A Global Assessment of Functioning Score of between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."

While the Rating Schedule indicates that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, VA does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.  

In light of the evidence, it is clear that, prior to March 13, 2012, no more than a 30 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  In that regard, at no time during that period did the Veteran exhibit symptomatology consistent with a 50 percent evaluation such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; or impairment of short- and long-term memory.  Rather, for the period in question, the Veteran was most often described as alert and well oriented, with adequate concentration, and a constricted, but congruent, affect.  

Significantly, at an October 2009 VA psychiatric examination it was noted that, as a result of the Veteran's posttraumatic stress disorder symptomatology, he experienced only an occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks due to signs and symptoms, and he generally functioned in a satisfactory manner.  Moreover, as recently as March 2012, the Veteran was described as pleasant and interactive, and appropriately groomed, with coherent and relevant speech, a euthymic mood, appropriate affect, and good judgment and insight.  

The Board acknowledges that in October 2009, a Vet Center provider opined that the Veteran's posttraumatic stress disorder caused severe disability, and that in April 2010, a Vet Center psychologist and therapist indicated that, due to the appellant's "nonfunctionality," he continued to be totally and permanently disabled from working and in his relationships.  However, all indications are, at the time of that statement, the Veteran was, in fact, working for the telephone company, a job which he had held for many years.  While as of 2011, the Veteran was no longer working, this was apparently due to a voluntary retirement, the result of the appellant having been given a "nice package he could not refuse."  There is no indication that the appellant retired as a result of symptoms associated with posttraumatic stress disorder.  Indeed, if anything, retirement came as a surprise to the appellant.  The failure of the Vet Center providers to reconcile their opinions in light of the totality of the evidentiary record, to include the appellant's employment history, raises doubts as to the probative value of those opinions.

The Board also acknowledges that in July 2007, the appellant reported passing suicidal ideation but he denied having any suicidal intent or plan.  At no other time was even passive suicidal ideation reported by the appellant or found by any examiner.  Rather, the overwhelming preponderance of the evidence is against finding that symptoms associated with the appellant's posttraumatic stress disorder caused either suicidal or homicidal ideation.   

Based on the aforementioned, the Board is of the opinion that the 30 percent evaluation in effect for the Veteran's posttraumatic stress disorder prior to March 13, 2012, was appropriate, and that a higher initial rating was not warranted.  Accordingly, the Veteran's claim for an increased evaluation must be denied.  

The Board has considered whether referral for extraschedular consideration was warranted but finds that prior to May 8, 2009 the Veteran's posttraumatic stress disorder did not present an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria considered in this case more than adequately describe the Veteran's functional limitations and symptomatology regarding this disorder, which means his disability picture was contemplated by the rating schedule and those criteria are adequate to address his symptoms.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence of record indicates that the Veteran was employed through the bulk of the appellate term, and when the appellant was not working it was due to his own personal decision to take retirement.  At no time has any evidence been presented suggesting that posttraumatic stress disorder prevented him from working or caused him to miss excessive time from work.  The assigned scheduler rating therefore adequately addresses, as far as can practicably be determined, his average impairment of earning capacity.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to March 13, 2012 is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for bilateral hearing loss and a low back disability, as well as entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder since March 13, 2012.  A review of the record, however, raises some question as to the exact nature and etiology of the Veteran's claimed back disability and hearing loss, as well as the current severity of his service-connected posttraumatic stress disorder.  

In that regard, the Veteran served in combat.  Hence, inservice exposure to noise at hazardous levels is conceded.  Still, what remains to be determined is whether the Veteran's current hearing loss is, in fact, the result of that inservice noise exposure.  

In that regard, following a VA audiometric examination in December 2009, it was the opinion of the examining audiologist that the Veteran's hearing loss was less likely than not the result of combat noise exposure.  However, this opinion was apparently based primarily upon the fact that, at the time of the Veteran's separation from service, his hearing was within normal limits.  Significantly, a review of service treatment records would appear to indicate that, based on a Rudmose audiogram apparently conducted at the time of service separation, the Veteran did, in fact, have at least some hearing loss at 6,000 Hertz bilaterally.  Under the circumstances, the Board is of the opinion that an addendum opinion would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  

Turning to the issue of service connection for a back disability, the Board notes that, during the course of treatment for an unrelated medical problem in January 1969, the Veteran gave a history of chronic low backache which had caused some symptoms while in the field.  The Veteran was noted to have received physical therapy without relief, but was presently asymptomatic.  Significantly, while during the course of the current appeal, various examiners (who specifically referenced the aforementioned January 1969 entry) offered their opinion that the Veteran's back disability was unrelated to service, none of those opinions appear to have taken into account the fact that, at the time of the Veteran's May 1969 separation examination there was once again noted the presence of "back trouble."  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.

Finally, turning to the question of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, the evidence shows that the appellant last underwent a VA psychiatric examination more than one year ago.  In July 2012 Vet Center correspondence it was noted that the Veteran had experienced an increase in his posttraumatic stress disorder symptomatology over the course of the past several years.  Moreover, the Veteran testified in August 2012 that his symptoms due to posttraumatic stress disorder had, in fact, increased in severity since that March 2012 examination.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's current claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since September 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should then be afforded an a VA psychiatric examination in order to accurately determine the current severity of his posttraumatic stress disorder.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the psychiatric examination, and in accordance with the latest worksheets for evaluating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected posttraumatic stress disorder.  The claims folder, access to Virtual VA and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in his report that the claims file and Virtual VA records have been reviewed.

The Veteran's entire claims folder, as well as access to Virtual VA must be furnished to the same VA examiners who conducted the VA audiometric examination in December 2009, and the VA orthopedic examination in January 2012.  Should one or both of those examiners prove unavailable, the Veteran's entire claims folder, as well as access to Virtual VA must be furnished to all appropriate VA examiners.  Following a review of the Veteran's entire claims folder, to include Virtual VA, and taking into account the provisions of 38 U.S.C.A. § 1154, as well as the apparent hearing loss at 6,000 Hertz at service separation, the examining audiologist must opine whether the Veteran's current hearing loss at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

In like manner, following a review of the Veteran's entire claims folder, to include Virtual VA, the orthopedic examiner must offer an opinion addressing whether the Veteran's current back disability at least as likely as not had its origin during, or is in some way the result of his active military service, to include his service in combat.  In rendering this opinion, the examiner should specifically take into account the fact that, at the time of the Veteran's service separation examination in May 1969, there was noted a history of "back trouble." 

A complete, well reasoned  rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder or Virtual VA file.  In addition, the audiometric and orthopedic examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

4.  The AMC/RO should then readjudicate the Veteran's claims of entitlement to service connection for a back disability and bilateral hearing loss, as well as his claim of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder since March 13, 2012.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since July 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


